UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7716


REGINALD U. FULLARD,

                    Plaintiff - Appellant,

             v.

TWANDA STALEY; DEPARTMENT OF SOCIAL SERVICES; FORSYTH
CHILD SUPPORT ENFORCEMENT; FORSYTH COUNTY DISTRICT COURT
DIVISION,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Loretta Copeland Biggs, District Judge. (1:15-cv-00016-LCB-JLW)


Submitted: April 25, 2017                                         Decided: April 28, 2017


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reginald U. Fullard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Reginald U. Fullard appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing his 42 U.S.C. § 1983 (2012)

complaint under 28 U.S.C. § 1915A(b) (2012). We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Fullard v. Staley, No. 1:15-cv-00016-LCB-JLW (M.D.N.C. Nov. 29, 2016). We deny

Fullard’s motion for a transcript at government expense and dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                            2